DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 2, the limitation “further comprising 5 antennas” is unclear.  Specifically, it is unclear to the examiner if the “an antenna” recited in claim 1 (from which claim 2 depends) is included in the “5 antennas” or if it is 5 further antennas (such that there is a total of 6 antennas).  Moreover, because of this it is unclear to the examiner what “each of the 6 antennas” is referring back to.  For purposes of examination, the examiner assumes this is meant to be interpreted as “5 additional antennas” such that “each of the 6 antennas” is referring back to the original antenna recited in claim 1 and the 5 additional antennas recited in claim 2.
With respect to claim 3, the limitation “further comprising 2 antennas” is unclear.  Specifically, it is unclear to the examiner if the “an antenna” recited in claim 1 (from which claim 3 depends) is included in the “2 antennas” or if it is 2 additional antennas (such that there is a total of 3 antennas).  Moreover, because of this it is unclear to the examiner what “each of the 3 antennas” is referring back to.  For purposes of examination, the examiner assumes this is meant to be interpreted as “2 additional antennas” such that “each of the 3 antennas” is referring back to the original antenna recited in claim 1 and the 2 additional antennas recited in claim 3.  
Status of the Claims
This first non-final action is in response to applicant's original filing of June 4, 2020. Claims 1-20 are pending and have been considered as follows.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Analysis (35 U.S.C 101) for independent claim 1 
Step 1 Analysis: Claim 1 is directed to an unmanned aerial vehicle, which is a machine, one of the statutory categories.
Step 2A Prong One Analysis: 
With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).

 	Claim 1 recites the limitations of “determine a direction or location of the interference signal based on a characteristic or parameter of the interference signal”. These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind. For example, the claim limitations encompass a person mentally determining a direction or location of the interference signal by looking at or observing gathered data--a characteristic or parameter of the interference signal. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). As such, a person mentally determines a direction or location of the interference signal by looking at or observing a characteristic or parameter of the interference signal, either mentally or using a pen and paper. Thus, the claims recite a mental process. 
	Step 2A Prong Two Analysis: 
With regard to Step 2A, whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
	Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. Claim 1 recites the additional “receive an interference signal from the interference source, the interference signal having a frequency within, adjacent to, or overlapping a wireless transmission spectrum”. Such limitation in the claim recited at a high level of generality (i.e., as a general means of gathering an interference data from the interference source), and amount to mere data gathering, which is a form of insignificant extra-solution activity. Similarly, the additional limitations of “output the direction or location of the interference signal to an external computing device” are recited at a high level of generality and are a form of insignificant post-solution activity. Additional elements in claim 1 “an antenna”, “an interfering signal directional module” and “a communication module” are merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 1 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field. Further, applicant’s specification does not provide any indication that the the determining step are performing using anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Conclusion
Thus, since claim 1 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter.
Independent claim 14 is similar to claim 1, and are rejected under 35 U.S.C. 101 using the same analysis applied to claim 1 above. 
Still further, the additional limitations are claimed generically and are operating in their ordinary capacity such that they do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more is more than a drafting effort designed to monopolize the exception. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 	
	Dependent claims 2-13, 15-20 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. For example, in claim 3, further comprising 2 antennas, wherein each of the 3 antennas provides 120 degree  of coverage, under their broadest reasonable interpretation, covers performance of the limitation in the mind using a similar analysis applied to claim 1 above. 
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an interfering signal directional module configurated to” and “a communication module configured to” in claim 1, “a differentiation module configured to” in claim 4, and “an amplitude detector configured to” in claims 6 and 9.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1, 6-7, 12-14, 17- 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (WO 2019079959A1). 
	Regarding claim 1, Chen teaches an unmanned aerial vehicle (UAV) for detecting an interference source (The unmanned aerial vehicle is used to locate an interference source of a base station, Abstract), comprising: 
	an antenna configured to receive an interference signal from the interference source ( The directional antenna provided in the interference source locating device 200 can be used to detect the vector direction of the interference source signal, Page 4-Page 5), the interference signal having a frequency within, adjacent to, or overlapping a wireless transmission spectrum (the interference source locating device 200 can scan each frequency point in the spectrum range according to a preset spectrum range to obtain the signal strength of each frequency point and the vector direction of the signal of each frequency point, Page 4-Page 5);
	an interfering signal directional module configured to determine a direction or location of the interference signal based on a characteristic or parameter of the interference signal (The interference source signal information includes signal strength and a vector direction of the interference source signal. The interference source locating device 200 includes a detection module that detects the strength of the interference source signal; Page 4-Page 5; S18: The drone 100 is controlled to transmit the target vector direction and signal strength of the interference source signal at each location point to the control terminal 300 so that the control terminal 300 displays the interference source location map on the display screen 310); and 
	a communication module configured to output the direction or location of the interference signal to an external computing device (the interference source locating device 200 transmits the acquired interference source signal information and GPS coordinate information corresponding to each interference source signal information to the drone 100, and is forwarded by the drone 100 to the control terminal 300, and then by the control terminal. 300 forwarded to an external device. The external device may be a laptop, a tablet, a mobile phone, or the like, Page 8).	
Regarding claim 14, please see the rejection above with respect to claim 1, which is commensurate in scope to claim 14, with claim 1 being drawn to an unmanned aerial vehicle (UAV) for detecting an interference source, claim 14 being drawn to a corresponding method. 
	
	Regarding claim 6, Chen teaches further comprising an amplitude detector configured to identify a strength of the interference signal for the direction or location of the antenna based on the characteristic or parameter of the interference signal (the interference source locating device 200 can scan each frequency point in the spectrum range according to a preset spectrum range to obtain the signal strength of each frequency point and the vector direction of the signal of each frequency point, and obtain the current GPS coordinate information of the human machine 100, and the signal strength, vector direction and corresponding GPS coordinate information of the signals at each frequency point are sent to the drone 100, and the drone 100 processes the above information to locate the interference source position, Pages 4-5).	
	Regarding claim 7, Chen teaches further comprising a flight controller configured to direct flight of the UAV towards the direction or location of the interfering signal (The flight controller is configured to control the drone to travel in).	
	
	Regarding claim 19, please see the rejection above with respect to claim 7, which is commensurate in scope to claim 19, with claim 7 being drawn to an unmanned aerial vehicle (UAV) for detecting an interference source, claim 19 being drawn to a corresponding method.	
	
	Regarding claim 12, Chen teaches further comprising a circuit configured to prevent or permit transmission of the interference signal based on whether the frequency of the interference signal is within, adjacent to, or overlapping the wireless transmission spectrum (the interference source locating device 200 can scan each frequency point in the spectrum range according to a preset spectrum range to obtain the signal strength of each frequency point and the vector direction of the signal of each frequency point, and obtain the current GPS coordinate information of the human machine 100, and the signal strength, vector direction and corresponding GPS coordinate information of the signals at each frequency point are sent to the drone 100, and the drone 100 processes the above information to locate the interference source position, Pages 4-5).		
	Regarding claim 13, Chen teaches further comprising a data processor configured to computationally determine the frequency of the interference signal (the interference source locating device 200 can scan each frequency point in the spectrum range according to a preset spectrum range to obtain the signal strength of each frequency point and the vector direction of the signal of each frequency point, and obtain the current GPS coordinate information of the human machine 100, and the signal strength, vector direction and corresponding GPS coordinate information of the signals at each frequency point are sent to the drone 100, and the drone 100 processes the above information to locate the interference source position, Pages 4-5). 	
	Regarding claim 17, Chen teaches wherein the characteristic or parameter of the interference signal is signal strength (the interference source locating device 200 can scan each frequency point in the spectrum range according to a preset spectrum range to obtain the signal strength of each frequency point and the vector direction of the signal of each frequency point, and obtain the current GPS coordinate information of the human machine 100, and the signal strength, vector direction and corresponding GPS coordinate information of the signals at each frequency point are sent to the drone 100, and the drone 100 processes the above information to locate the interference source position, Pages 4-5).	

	Regarding claim 18, Chen teaches further comprising identifying the direction or location of the interference signal based on the signal strength (the interference source locating device 200 can scan each frequency point in the spectrum range according to a preset spectrum range to obtain the signal strength of each frequency point and the vector direction of the signal of each frequency point, and obtain the current GPS coordinate information of the human machine 100, and the signal strength, vector direction and corresponding GPS coordinate information of the signals at each frequency point are sent to the drone 100, and the drone 100 processes the above information to locate the interference source position, Pages 4-5).	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 2-3 are rejected under 35 U.S.C. 103 as being obvious over by Chen (WO 2019079959) in view of Johansson (US20110095961A1).

	Regarding claim 2, Chen does not explicitly teach but Johansson teaches further comprising 5 antennas, wherein each of the 6 antennas provides 60 degree of coverage ([0042] An example of a common configuration is three directional antennas with corresponding beams, each beam covering approximately an angular sector of 120°, the configuration providing a full 360° coverage around the base station site).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, UAV detecting an interference source , as taught by Chen, providing multiple antennas to UAV, as taught by Johansson, as Chen and Johansson are directed to receiving, transmitting and detecting electromagnetic waves (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using the arrangement of multiple antennas and predictably applied it in Chen to improve the coverage. 
	 In addition, it would have been an obvious matter of design choice to have each of the 6 antennas providing 60 degree of coverage, since applicant has not disclosed that 6 antennas providing 60 degree of coverage solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with each of the 3 antennas providing 120 degree of coverage taught in Johansson.
	
	Regarding claim 3, Chen does not explicitly teach but Johansson discloses the specific limitations of further comprising 2 antennas, wherein each of the 3 antennas provides 120 degree of coverage ([0042] An example of a common configuration is three directional antennas with corresponding beams, each beam covering approximately an angular sector of 120°, the configuration providing a full 360° coverage around the base station site).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, UAV detecting an interference source, as taught by Chen, using multiple antennas to providing a full coverage, as taught by Johansson, as Chen and Johansson are directed to receiving, transmitting and detecting electromagnetic waves (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using the arrangement of multiple antennas and predictably applied it in Chen to improve the coverage.
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, UAV detecting an interference source , as taught by Chen, providing multiple antennas to UAV, as taught by Johansson, as Chen and Johansson are directed to detecting signals receiving and transmitting electromagnetic waves (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using the arrangement of multiple antennas and predictably applied it in Chen to improve the coverage. 
	
Claims 4-5, 15-16 are rejected under 35 U.S.C. 103 as being obvious over by Chen (WO 2019079959) in view of Haverty (US20090311963 A1). 

	Regarding claim 4, Chen teaches transmit the interference signal to the interfering signal directional module if the interference signal is determined to be received from an unapproved source (the interference source locating device 200 transmits the acquired interference source signal information and GPS coordinate information corresponding to each interference source signal information to the drone 100, and is forwarded by the drone 100 to the control terminal 300, and then by the control terminal. 300 forwarded to an external device. The external device may be a laptop, a tablet, a mobile phone, or the like. Page 8).	Chen does not explicitly teach but Haverty discloses further comprising a differentiation module configured to: determine whether the interference signal is received by the antenna from an approved source or an unapproved source ([0025] allowing approved devices to make and receive calls; [0030] – [0031] subsequently disabled if it is not on an approved list); 
	disregard the interference signal if the interference signal is determined to be received from an approved source ([0025] allowing approved devices to make and receive calls; [0030] – [0031], subsequently disabled if it is not on an approved list).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, UAV detecting an interference source, as taught by Chen, determine whether the interference signal is received by the antenna from an approved source or an unapproved source, as taught by  Haverty, as Chen and  Haverty are directed to minimizing interference (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility  only allowing  approved devices to operate ([0025] Haverty).

	Regarding claim 5, wherein the differentiation module is further configured to determine whether the interference signal is received by the antenna from an approved source or unapproved source by analyzing a signal pattern, signal direction, signal source, or combinations thereof of the interference signal (wherein the interference source signal information comprises a vector direction and a signal strength of the interference source signal, and the processing the interference source signal information to determine the interference source The steps of the location include: Selecting a vector direction corresponding to the interference source signal as the target vector direction when the signal strength of the interference source signal is strongest at each of the location points, Page 10).		It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, UAV detecting an interference source, as taught by Chen, determine whether the interference signal is received by the antenna from an approved source or an unapproved source, as taught by Haverty, as Chen and  Haverty are directed to minimizing interference (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility  only allowing  approved devices to operate ([0025] Haverty).

	Regarding claim 15, Chen does not explicitly teach but Haverty discloses further comprising further comprising identifying whether the interference signal is received from an approved source or an unapproved source based on the characteristic or parameter of the interference signal ([0025] allowing approved devices to make and receive calls; [0030] –[0031]subsequently disabled if it is not on an approved list )
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, UAV detecting an interference source, as taught by Chen, identifying whether the interference signal is received from an approved source or an unapproved source based on the characteristic or parameter of the interference signal, as taught by Haverty, as Chen and  Haverty are directed to minimizing interference (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility  only allowing  approved devices to operate([0025] Haverty).

	Regarding claim 16, Chen does not explicitly teach but Haverty discloses further comprising: disregarding the interference signal if the interference signal is received from the approved source ([0025] allowing approved devices to make and receive calls); and transmitting the interference signal if the interference signal is received from the unapproved source (0030] – [0031] subsequently disabled if it is not on an approved list).		It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, UAV detecting an interference source, as taught by Chen, identifying whether the interference signal is received from an approved source or an unapproved source based on the characteristic or parameter of the interference signal, as taught by Haverty, as Chen and  Haverty are directed to minimizing interference (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility  only allowing  approved devices to operate ([0025] Haverty).

Claims 8-11 are rejected under 35 U.S.C. 103 as being obvious over by Chen (WO 2019079959) in view of Ho (KR 20100005349A).
Regarding claim 8, Chen does not explicitly teach but Ho discloses further comprising multiple antennas configured to receive the interference signal (three antenna elements, Page 2), the interference signal received at each of the multiple antenna having the frequency within, adjacent to, or overlapping the wireless transmission spectrum, the interfering signal directional module further configured to determine the direction or location of the interference signal based on the characteristic or parameter of the interference signal received at each of the multiple antennas (An interference signal discrimination unit which determines whether the interference signal is an interference signal by using amplitude and phase of the signals received by the antenna elements, page 2).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, UAV detecting an interference source, as taught by Chen, determine the direction or location of the interference signal based on the characteristic or parameter of the interference signal received at each of the multiple antennas, as taught by  Ho, as Chen and   Ho are directed to tracking direction of signal source (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility  using multiple antennas to receiving signals  to reduce calculation amount and simplify calculation process  (page 2, Ho).

	Regarding claim 9, Chen does not explicitly teach but Ho discloses further comprising an amplitude detector configured to identify an amplitude of the interference signal received by each of the multiple antennas, and the interfering signal directional module further configured to determine the direction or location of the interference signal based on the amplitude of the interference signal received by each of the multiple antennas (an antenna array including at least three antenna elements; An interference signal discrimination unit which determines whether the interference signal is an interference signal by using amplitude and phase of the signals received by the antenna elements, page 2 ). 	
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, UAV detecting an interference source, as taught by Chen, determine the direction or location of the interference signal based on the characteristic or parameter of the interference signal received at each of the multiple antennas, as taught by  Ho, as Chen and   Ho are directed to tracking direction of signal source (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility  using multiple antennas to receiving signals  to reduce calculation amount and simplify calculation process  (page 2, Ho).

Regarding claim 10, Chen does not explicitly teach but Ho discloses wherein the interfering signal directional module is further configured to identify the antenna receiving the interference signal with the highest amplitude (The interference signal discrimination unit 40 determines whether the interference signal is an interference signal based on the comparison result of the standard deviation of the amplitude and the threshold value and the comparison result of the phase difference and the threshold value, Page 4).		It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, UAV detecting an interference source, as taught by Chen, determine the direction or location of the interference signal based on the characteristic or parameter of the interference signal received at each of the multiple antennas, as taught by  Ho, as Chen and   Ho are directed to tracking direction of signal source (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility  using multiple antennas to receiving signals  to reduce calculation amount and simplify calculation process  (page 2, Ho).
	Regarding claim 11, Chen discloses further comprising a flight controller configured to direct flight of the UAV towards the direction or location of the interference signal based on the identification of the antenna receiving the interference signal with the highest amplitude (The flight controller is configured to control the drone to travel in a target area according to a predetermined trajectory, Page 11).

Claim 20 is rejected under 35 U.S.C. 103 as being obvious over by Chen (WO 2019079959) in view of duplication of parts. 

	Regarding claim 20, Chen teaches further comprising: 
	receiving the interference signal at multiple antennas (The directional antenna provided in the interference source locating device 200 can be used to detect the vector direction of the interference source signal, Page 4-Page 5); 
	determining a signal strength for the interference signal received at each of the multiple antennas (the interference source locating device 200 can scan each frequency point in the spectrum range according to a preset spectrum range to obtain the signal strength of each frequency point and the vector direction of the signal of each frequency point, Page 4-Page 5); 	
	identifying the antenna that received the interference signal with the signal strength of the greatest value (the interference source locating device 200 can scan each frequency point in the spectrum range according to a preset spectrum range to obtain the signal strength of each frequency point and the vector direction of the signal of each frequency point, Page 4-Page 5); 	
	determining the direction or location of the interference signal based on the interference signal with the signal strength of the greatest value (The interference source signal information includes signal strength and a vector direction of the interference source signal. The interference source locating device 200 includes a detection module that detects the strength of the interference source signal; Page 4-Page 5; S18: The drone 100 is controlled to transmit the target vector direction and signal strength of the interference source signal at each location point to the control terminal 300 so that the control terminal 300 displays the interference source location map on the display screen 310); and 
	directing the UAV to fly in the direction of or towards the location of the interference signal (The flight controller is configured to control the drone to travel in a target area according to a predetermined trajectory, Page 10).
	Chen discloses the claimed invention except for multiple antennas.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to multiple antennas, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.
/J.W./         Examiner, Art Unit 3666

/ANNE MARIE ANTONUCCI/         Supervisory Patent Examiner, Art Unit 3666